DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I pertaining to claim 1-9 in the reply filed on 07/07/2021 is acknowledged.  The traversal is on the grounds that the same classification symbols would be searched for both the system of group I and the method of group II.  This is not found persuasive because the search may still represent a burden due to the addition of the position calculation method that would require different electronic sources and search strategy. Further, the prior art for group I may not be sufficient to read on group II, and further illustrate how the system may be used to practice another materially different process than the method of Group II.
The requirement is still deemed proper and is therefore made FINAL. However, where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “148” in paragraph [0034].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the organ” in line 3.  There is insufficient antecedent basis for this limitation in the claim, because its parent, claim 1, does not recite “an organ”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (US 2006/0241395) in view of Desjardins et al. (US 2011/0270093). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Kruger teaches A system (100) of localization and characterization of a subsurface object in a turbid medium (“The invention relates to a device and a method for locating an instrument, such as a catheter in particular, within a body, and also to a catheter that is suitable for this purpose” [0001], wherein a body is encompassed by a turbid medium as per applicant’s definition of turbid in paragraph [0032] of the specification) using a temporally-resolved photon density wave (PDW) (145) (“When signal photons 4 of suitable frequency are irradiated in, this results in an induced emission in the activated amplification medium 1, which induced emission leads to the desired amplification of the irradiated pulse of signal photons 4” [0034], based on the definition of PDW as “frequency modulated near-infrared (IR) light”1) to quantitatively determine a distance between the subsurface object and a photodetector (140) (locating an instrument within the body as stated in [0001] necessarily includes determination of distances between the source of the PDW and the detectors), the system comprising:
a fiber optic (135) with a first end (136) and a second end (137), wherein the first end (136) is embedded in the needle catheter (110) and the second end (137) is operatively connected to a laser device (130) (“a catheter…comprising a number of NIR light guides” corresponding to a fiber optic wherein “the light guides each have a highly NIR light-scattering section that acts as an emission point for emitting NIR radiation into the body during use of the catheter. The light guides furthermore each have an inlet for the coupling-in of NIR pulses,” which corresponds to a second end operatively connected to a laser device all in [0023]; furthermore, “as can be seen in Fig. 5, the locating device comprises a laser 101 which provides NIR laser pulses 102” that “are passed to a light guide switch 103 and from there optionally fed into an individual light guide (or into a group of light guides) of the catheter 104…From there they are transported to the tip 105 of the catheter, the position of which tip is to be located. Upon reaching the scattering sections 113 on the catheter tip, the laser pulses 102 are isotropically emitted into the interior of the body volume 106” [0053]);
the laser device (130) emitting an intensity modulated light to generate the PDW (145) (laser 101 produces signal photons 102 as previously described in [0034]); and
the photodetector (140) effective to detect the PDW (145) (“location operation is achieved according to the invention by the emission of NIR light from an emission section 105 of the catheter 104 and detection thereof outside the body. The detection is carried out by a number of cameras 107 a, 107 b, 107 c from which images can be taken with the aid of stereoscopic methods as to the location of the emitting section 105” [0049] which necessarily detects the emitted NIR light via “rapid photomultiplier tubes (PMTs) 108 which are provided at each camera” [0056]);
wherein the PDW (145) is configured to pass through the fiber optic (135), be emitted from the needle catheter (110), and be detected by the photodetector (140) ([0053] as previously described), and
wherein detection of the PDW (145) is configured to allow for localization of the needle catheter (110) by quantitative determination of a distance (148) between the second end (137) of the fiber optic (135) and the photodetector (140) (“The photons which arrive “on time” using the direct route are by contrast taken into account in the cameras 107 a, 107 b and 107 c and combined to form a two-dimensional image of the emission point on the catheter 104. From the images thus generated in two or more cameras it is possible to determine the directions of incidence 112 a, 112 b, 112 c of the direct radiation, from which in turn it is possible to locate the spatial position of the emission point 113 on the catheter 104” [0055], which necessarily includes determination of the distance of each detector from the emission point on the catheter). 
However, Kruger does not explicitly teach a needle catheter. Instead, the reference teaches “a catheter 104 which has been inserted into a volume of interest 106” ([0049]) and that “the described design of the catheter is preferably combined with other catheter functions of diagnostic or therapeutic nature” ([0023]), which may encompass a needle catheter for tissue biopsy needle” ([0028]). Further, “the part 20 is connected to a light generating unit 80,” which “provides a beam 11 of broad-band light comprising different wavelength bands which are differently modulated. In the exemplary embodiment, the beam 11 is guided to the tip portion 22 via a light guiding structure 23 which in the example is formed by an optical fiber” ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Kruger with the needle catheter of Desjardins as a well-known catheter type in the field and to produce the expected result with respect to its localization.  
With regard to claims 3 and 4, Kruger further teaches wherein the PDW (145) is detected via the photodetector (140) by a time domain detection (claim 4) as depicted “in the schematic drawing of Fig. 8, the propagation times ta, tb and tc required by a photon emitted from the emission point 113 to reach the respective camera can be determined from the temporally offset profiles of the measured pulses” ([0056]). Kruger does not directly disclose that the PDW (145) is detected via the photodetector (140) by a time domain detection (claim 3). However, one of ordinary skill in the art would appreciate converting the time domain to frequency domain via Fourier transform. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the photodetector may detect the PDW by a frequency domain via application of a well-known transformation in the field of signal processing, such as the Fourier transform.  

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger and Desjardins as applied to parent claim 1, and further in view of  Zhu (US 2004/0215072).
Regarding claim 2, Kruger teaches the system of claim 1 and wherein once the movement of the needle catheter (110) relative to the organ (115) is tracked via PDW (145) as previously described for claim 1 (i.e., the position of the catheter is located at instances in time by the cameras; and “Fig. 5 schematically shows a catheter 104 which has been inserted into a volume of interest 106, such as the heart region of a patient for example. In order to be able to monitor the use of the catheter 104 and the carrying out of diagnostic and/or therapeutic measures, it is important to locate the catheter or at least a relevant section thereof (e.g. the tip) as precisely as possible” [0049]). Kruger further teaches wherein the system additionally comprises a computer (150) with subsurface object localization and characterization software (160), wherein the software (160) comprises a set of instructions that, when executed by the computer (150), causes the computer to perform operations to computationally: i. track the needle catheter (110) movement derived from the PDW (“There are various possibilities for reconstructing the spatial position of a point of emission of NIR radiation based on the radiation detected outside a body” [0011], which describes the detection of the catheter as previously described in claim 1; The process of detecting the NIR radiation emitted and producing a stereoscopic reconstruction necessitates the inclusion of a processor (such as a computer) to perform the function).
However, Kruger does not teach an ultrasound device (120) to generate ultrasound at or near the needle catheter (110), that a computer performs operation s to computationally: ii. registering local tissue mapping information relative to an organ (115) derived from the ultrasound (120), iii. Calculate the needle catheter (110) location relative to the organ (115), nor data information of the needle movement derived from PDW (145) can be integrated with the local tissue mapping information relative to the organ (115) derived from the ultrasound (120, thereby providing a real-time guidance of needle catheter to an ultrasound identified target. 
Instead, Zhu discloses a system and method of combined NIR light and ultrasound imaging of a patient which shares a technical field with the instant application. Specifically, Zhu teaches an ultrasound imaging system 102 in Fig. 1. Further, “while a combined ultrasound and NIR light probe 10 is shown, the present invention may also be implemented with separate ultrasound and NIR light probes” ([0038]), which encompasses an  ultrasound device (120) to generate ultrasound at or near the needle catheter (110). Replacing the NIR light imaging system 104 with the needle catheter with NIR light guides of the modified Kruger teaching, the position of the ultrasound device on the surface of the patient (as depicted in Fig.1) adjacent to the tissue in which the needle catheter is located is encompassed by the term near.
Further, Zhu teaches registering local tissue mapping information relative to an organ (115) derived from the ultrasound (120) (“In the image reconstruction process, parameters of the lesion are measured from the ultrasound image (block 406). The parameters of the lesion may include lesion location within the volume scanned and the size of the lesion. Using the estimated lesion parameters, the entire tissue volume is then segmented into a lesion region, L, and a background region, B (block 408)” [0047]; Segmenting the different regions based on a lesion region, L, and a non-lesion, background region, B, constitutes mapping information relative to a region  containing the lesion, which does not preclude an organ).

The modification as conveyed directly above further teaches iii. calculat[ing] the needle catheter (110) location relative to the organ (115) from the “images 117a, 117b, 117c of the emission point 113 in the image planes of the cameras” (Kruger, [0056]). Further, “the image reconstruction process may be performed using the co-registered (commonly centered) ultrasound images and optical measurements obtained using combined ultrasound and NIR light imaging system 100 (blocks 402, 404)” (Zhu, [0047]). By replacing the “optical measurements obtained using NIR light imaging system 100 (block 404)” with the image 117a, 117b, 117c of Kruger, the modified reconstructed image process of Zhu would provide information as to the needle catheter location relative to the organ or lesion region, L, and background region, B. Further, upon movement of the needle catheter and recording of the PDW detection by the external photodetectors and ultrasound imaging, the location of the needle catheter based on a combined reconstruction of the PDW image and ultrasound image would update accordingly, thus teaching data information of the needle movement derived from PDW (145) can be integrated with the local tissue mapping information relative to the organ (115) derived from the ultrasound (120), thereby providing a real-time guidance of needle catheter to an ultrasound identified target. 
With regard to claim 5, Kruger further teaches the system (100) of claim 1, but does not disclose wherein multiple laser devices (130) are used, and at least one intensity modulation frequency is used to increase sensitivity to the needle position. Instead, Zhu teaches that “on the dual wavelength (780 nm and 830 nm) laser diodes 308, as shown in the insert portion of Fig. 3…The output of laser diodes 308 are coupled to the transducer probe 10 through twelve, multi-mode optic fibers, to form NIR sources 16. Each laser diode 308 has its own driving circuit (not shown here) and its output intensity is modulated at a predetermined frequency (e.g., 140 MHz) by a local oscillator (sine wave generator) 309” ([0044]). The presence of the “dual wavelength (780 nm and 830 nm) laser diodes 308” (depicted as two “LD” elements 308 in Fig. 3) teaches multiple laser devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the laser 101 of Kruger with the laser diodes of Zhu to provide light signal at different wavelengths since different tissue characteristics (such as “wavelength-dependent absorption associated with the lesion and hemoglobin concentration associated with the lesion” Zhu, [0006]) have different maximum absorption wavelengths, and would thus provide a wider range of localization of the catheter in different tissue types in the body of a patient.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger and Desjardins as applied to claim 1, and further in view of Tsuchiya (US 5,441,054).
Regarding claim 6, Kruger further teaches wherein the photodetector (140) is an avalanche photodiode, photomultiplier tube, or silicon photomultiplier (“rapid photomultiplier tubes (PMTs) 108 which are provided at each camera” [0056]). However, Kruger does not disclose that the photodetector is placed on an outside surface of the tissue to study the organ (115). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the cameras of Kruger with the photodetector of Tsuchiya in order to reduce the distance between the emission section 113 and the photodetectors to reduce signal reduction due to attenuation in the distance between the medium and photodetectors and to increase the accuracy of the localization.  
With regard to claim 7, Kruger further teaches the system (100) of claim 1, but does not disclose wherein the modulated light is at a high frequency in the order of megahertz to gigahertz to measure the temporal dispersion between the needle and the detector. Instead, Tsuchiya teaches “a light source using a laser diode (LD) or the like generates modulated light” (Col. 20, lines 10-11), wherein “modulated light of 1 MHz to 1 GHz can be easily generated” (Col. 20, lines 41-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the laser 101 of Kruger with the laser diode of Tsuchiya since “sinusoidally modulated light at a kHz to GHz range…incident on a scattering medium such as a living body” provides information of “the behavior of light in the medium…derived from a photon diffusion theory” (Col. 9, lines 43-46).
wherein at least one photodetector is used…to detect a sub-surface position of the needle in N-dimensional space (cameras 107a, 107b, and 107c; where the “catheter 104 which has been inserted into a volume of interest 106” [0049] inherently defines a three-dimensional space) but does not disclose that the at least one photodetector is used at a surface. Instead, Tsuchiya is relied on to teach the photodetectors placed on the surface of the scattering medium as previously conveyed for claim 6 in Fig. 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kruger with Tsuchiya as previously disclosed for claim 6. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger and Desjardins as applied to parent claim 1, and further in view of Sarvazyan (US 2011/0166442).
Kruger teaches the system (100) of claim 1, but does not disclose wherein the system is configured to allow for a quantitative localization of the needle catheter (110) with at least millimeter accuracy. 
Instead, Sarvazyan teaches a device for locating an indwelling catheter via light traveling between an optical emitter and optical detectors, which shares a field of invention with the instant application. Specifically, Sarvazyan teaches that by “comparing the signal strength as measured by at least two light detectors positioned on both sides of the light emitter allows accurate detection of the tip position. In the steep part of the signal/distance curve, the catheter position can be estimated with the accuracy of 2-3 mm” ([0015] and depicted in Fig. 2). The light returning from the optical marker 24 behaves the same as if the light was being generated from the tip of the catheter 20 itself (Fig. 2), thus the two external light detectors 16 and 18 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            	
/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kuzmin, Vladimir L., et al. "Diffuse photon density wave measurements and Monte Carlo simulations." Journal of Biomedical Optics 20.10 (2015): 105006.